August 25, 2008 David R. Humphrey Securities and Exchange Commission Division of Corporate Finance 100 F. Street, NE Washington D.C., 20549 Re:Ultrapetrol (Bahamas) Limited Form 20-F for the Year Ended December 31, 2007 On behalf of Ultrapetrol (Bahamas) Limited (the “Company”), we hereby submit the Company’s responses to your letter of July 29, 2008.By way of background, the Company filed its annual report for the period ending December 31, 2007 (the “2007 Annual Report”) with the U.S. Securities and Exchange Commission (the “Commission”) on March 13, 2008.By letter dated July 29, 2008, the Staff of the Commission (the “Staff”) provided comments to the Company’s 2007 Annual Report. Those comments, together with the Company’s responses to them, are set forth below. Form 20-F for the fiscal year ended December 31, 2007 Item 3-Key Information A- Selected Financial Data, page 6 1. We note that you have expanded your Selected Financial Data presentation to also include segment EBITDA. SFAS 131 requires that a single measure of segment profit or loss be selected and reported. If more than one measure of profit or loss is used by the CODM, the reported measure should be the measure determined in accordance with the measurement principles most consistent with those used in the enterprise’s consolidated financial statements. Refer to paragraph 30 of the previously referenced statement for guidance. We note, from Footnote 14 and from your MD&A disclosure, that you have appropriately reported segment operating profit in a manner consistent with your GAAP based financial statements. However, please delete your presentation of segment EBITDA. It represents an alternative non-GAAP measure of segment profit or loss and the presentation is not appropriate. Response: The Company respectfully advises the Staff that EBITDA by segment is a measure reported and used by the Company’s Chief Executive Officer on a regular basis for purposes of making decisions about allocating resources to each segment and assessing its performance and by the Company’s Board of Directors to evaluate the Company’s operating performance. The Company’s management also uses EBITDA by segment as one of the primary measures for planning and forecasting in future periods, including for purposes of analyzing the operating performance of each of the Company’s business segments from period to period. The Company uses EBITDA as a supplemental measure of financial performance as well as of the Company’s ability to generate cash from operations.In addition, the Company believes that EBITDA by segment provides useful information to investors regarding the Company’s operating performance and its ability to incur and service indebtedness, and also its operational performance of each segment because it enhances an investor’s overall understanding of the financial performance and prospects of each of the Company’s segments. The Company acknowledges that EBITDA by segment does not comply with SFAS 131, and thus such measure is a non-GAAP financial measure. The Company further acknowledges that there are limitations when using a non-GAAP measure such as EBITDA that investors should be aware of.The Company believes that it has made investors aware of such limitations in footnote (11) under “Selected Financial Data”. In addition, a reconciliation of EBITDA by segment to segment operating profit –the only GAAP measure presented in the Company’s filings in accordance with SFAS 131–is included in footnote (13), as is a cross reference to the reconciliation of net income to consolidated EBITDA. Please also refer to the response provided for comment 2 for additional disclosure to be included in footnote (11) in future filings. 2. As a related matter, please refer to Item 2 of your response letter dated July 29, 2005. It was our understanding that the Company believed “the presentation of EBITDA is a useful measure of its liquidity and that it presents useful information to investors regarding the Company’s ability to incur and service indebtedness.” However, you currently state that you believe the presentation of EBITDA “provides useful information to investors to measure our performance” If you are presenting EBITDA as a performance measure, you have not adequately met the burden of supporting your conclusion that such a non-GAAP financial measure is useful to investors (see footnote 44 of FR-65.) We are particularly concerned because it eliminates the effect of recurring items. Accordingly, it should not be presented as an alternative measure of performance in filed documents. If you are presenting EBITDA as a liquidity measure as you previously stated, please reconcile it to cash flows from operating activities rather than to net income. Your attention is invited to Questions 8, 9, and 15 of Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures dated June 13, 2008 for guidance. Please revise and advise, as appropriate. We may have further comments upon review of your response. Response: The Company supplementally advises the Staff as follows: (i) EBITDA is one of the measures used by the Company’s Board of Directors and Management team to evaluate the Company’s operating performance from period to period, (ii) EBITDA is one of the measures used by the Company’s Management team to make day to day operating decisions, (iii) EBITDA is one of the primary measures used by the Company’s Board of Directors and Management team for planning and forecasting in future periods, (iv) The Company’s 9% First Preferred Ship Mortgage Notes Due 2014 Indenture (“2014 Notes Indenture”) contains reporting covenants that require the Company to disclose in reasonable detail its calculation of EBITDA for the twelve-month period ended as of the end of each fiscal year or each fiscal quarter, as applicable. The 2014 Notes Indenture defines EBITDA in a form consistent with its presentation in the Company’s filings; and (v) EBITDA is used by securities analysts, investors and other interested parties as a common performance measure in their evaluation of companies. In addition, the Company believes EBITDA provides useful information to investors regarding the Company’s operating performance and its ability to incur and service indebtedness, including the purposes for which the Company’s Board of Directors and Management use EBITDA. The Company acknowledges that there are limitations when using a non-GAAP measure such as EBITDA that investors should be aware of, and the Company believes that it has made investors aware of such limitations in its disclosure in footnote (11) under “Selected Financial Data”. However, in light of the Staff’s comment, the Company will expand the disclosure in footnote (11) under “Selected Financial Data” in the Company’s future filings of Form 20-F to include a reconciliation of net cash provided by operating activities to consolidated EBITDA, in addition to the reconciliation to net income already provided.Below is the expanded text which the Company intends to include in future filings of Form 20-F. New text is underlined for the Staff’s convenience: “EBITDA consists of net income (loss) prior to deductions for interest expense and other financial gains and losses related to the financing of the Company, income taxes, depreciation of vessels and equipment and amortization of drydock expense, intangible assets, financial gain (loss) on extinguishment of debt and a premium paid for redemption of preferred shares. We have provided EBITDA in this report because we use it to, and believe it provides useful information to investors, to measure our performance and evaluate our ability to incur and service indebtedness for the following reasons: (i) it is one of the measures used by our Board of Directors and Management team to evaluate our operating performance from period to period, (ii) it is one of the measures used by our management team to make day to day operating decisions, (iii) it is one of the primary measures used by our Board of Directors and Management team in planning and forecasting for future periods (iv) it is a required disclosure to comply with a covenant contained in the Indenture governing the Company’s 2014 Notes, and (v) it is used by securities analysts, investors and other interested parties as a common performance measure in their evaluation of companies. For these reasons we believe EBITDA is a useful measure to present to our investors. We do not intend for EBITDA to represent cash flows from operations, as defined by GAAP (on the date of calculation) and it should not be considered as an alternative to net income as an indicator of our operating performance or to cash flows from operations as a measure of liquidity. This definition of EBITDA may not be comparable to similarly titled measures disclosed by other companies. Generally, funds represented by EBITDA are available for management’s discretionary use. EBITDA has limitations as an analytical tool, and should not be considered in isolation, or as a substitute for analysis of our results as reported. These limitations include the following: · EBITDA does not reflect our cash expenditures, or future requirements for capital expenditures or contractual commitments, · EBITDA does not reflect changes in, or cash requirements for, our working capital needs, · EBITDA does not include income taxes, which are a necessary and ongoing cost of our operations, · EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on our debts, · EBITDA does not reflect the amortization of dry docking, or the cash requirements necessary to fund the required dry docks of our vessels, · Although depreciation is a non-cash charge, the assets being depreciated will often have to be replaced in the future, and EBITDA does not, therefore, reflect any cash requirements for such replacements; and · EBITDA can be affected by the lease rather than purchase of fixed assets.” Item 18- Financial Statements Notes to the Financial Statements Note 2-Significant Accounting Policies, page 6 3. Refer to your discussion of the adoption of FIN 48 in Note 2w on page 13. You do not appear to have fully complied with the disclosure requirements of paragraphs 20 and 21 of FIN 48. Please expand your disclosures accordingly or advise us as to why you believe that no additional disclosures are required. Response: The Company confirms to the Staff that in Note 2(w) to the Company’s consolidated financial statements included in the Company’s annual report on Form 20-F for the fiscal year 2007 the Company disclosed, to the extent material, the information required by paragraphs 20 and 21 of FIN 48. The Company supplementally advises the Staff that as of January 1, 2007, and for the twelve months ended December 31, 2007, the Company did not have any unrecognized tax benefits. In addition, the Company does not expect to incur unrecognized tax benefits within the 2008 year. Furthermore, the Company has elected to classify interest and penalties related to unrecognized tax benefits, if and when required, as part of financial and operating expenses, respectively, in the consolidated statement of income and will disclose this in the accounting policy note in future filings. As of January 1, 2007, and for the year ended December 31, 2007, there were no accrued interest and penalties related to unrecognized tax benefits. The Company takes note of the Staff ´s comment and respectfully informs the Staff that the Company will continue to assess the impact of those disclosure requirements in the Company’s future financial statements and confirms to the Staff that the Company will include the disclosure requirements in the Company’s future filings of Form 20-F, if and to the extent material. Note 7- Financial Instruments Forward Freight Agreements (“FFAs”), page 24 4. We have reviewed the disclosures related to your FFAs that are presented in your filing and in your Form 6-K for the month of November 2007. Please tell us more about these instruments and your method of accounting for same. Specifically, you refer to your objective to utilize the agreements as “either economic hedging instruments.or for trading purposes.” Economic hedging instruments do not necessarily qualify for the use of hedge accounting. Instead, designated hedging instruments must meet the specific guidance in paragraph 28 of SFAS 133 in order to qualify for cash flow hedge accounting. Further, based upon your narrative disclosures, it appears that your transactions must meet the criteria set forth in paragraphs 29 through 35 of that statement as well. Please provide us with detailed support for your conclusion that the each of the outstanding FFAs met each of the required criteria at inception and on an ongoing basis. With regard to paragraph 28b, please explain the basis for your expectation, at inception, that the hedging relationship will be highly effective in achieving offsetting cash flows attributable to the hedged risk during the term of the hedge. Please also describe and illustrate your method of assessing hedge effectiveness each quarter. With regard to paragraph 29, we are particularly concerned with items (b) and (c). You state, in your Form 6-K, that “the qualification of a cash flow hedge for accounting purposes may depend upon the predicted routes of some of our vessels matching those taken into consideration when calculating the value of the FFAs” Your transactions do not appear to meet the criteria of “specifically identified” and/or “probable” to the degree that is required to qualify for hedge accounting. Instead, they appear to more closely resemble the “economic” hedges for which the gains or losses should be recognized currently in earnings. Please advise, supplementally and in detail. We may have further comments upon review of your response. Response: Through 2007 the Company employed its Suezmax OBO Fleet in the carriage of dry bulk cargos under time charter contracts with a term of not less than 12 months.
